Citation Nr: 9929490	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-04 821 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to April 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In June 1999, the veteran and his 
sister testified at a hearing before the undersigned member 
of the Board sitting at the RO.  


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder.  A June 1997 VA examination revealed a 
diagnosis of post-traumatic stress disorder associated with 
military service in Korea and Vietnam.  During his hearing in 
June 1999, the veteran presented testimony, claiming as 
stressors having been in receipt of enemy fire and seeing 
people killed both while stationed in Korea and while 
stationed in Vietnam.  The veteran indicated that, among 
other things, a friend whose last name the veteran identified 
as Vincent, was killed in combat.  The veteran identified the 
unit as 987 Field Artillery and indicated that the incident 
occurred in January 1953.  The veteran further indicated that 
he was subject to shelling in 1967 upon arrival in Vietnam at 
Cameron Bay. 

The Board further notes that the veteran's unit in Korea was 
apparently awarded a Presidential Unit Citation.  While such 
decoration may not by itself substantiate actual combat 
incidents at the individual level, it can indicate combat 
activity of a unit as a whole.  In view of this information 
regarding the veteran's unit, and given medical diagnosis of 
PTSD with reference to the veteran's Korean and Vietnam 
experiences, and the veteran's testimony regarding stressors, 
the Board believes that appropriate action to develop the 
claimed stressors is warranted. 


Therefore, this case is REMANDED for the following actions:

1.  The RO should review the file 
(including the transcript of the June 
1999 hearing) and prepare a summary of 
all the claimed stressors.  The RO's 
attention is directed to the veteran's 
testimony that (1) an individual whose 
last name was identified as Vincent was 
killed in January 1953 while attached to 
the 987 Field Artillery Unit, during the 
veteran's tour in Korea and (2) the 
veteran was subject to shelling in 1967 
upon arrival in Vietnam at Cameron Bay.  
This summary and a copy of the veteran's 
DD 214 and all associated service 
documents should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  USASCRUR should also be 
requested to furnish the unit histories 
for the units to which the veteran was 
assigned while in Korea and while in 
Vietnam.

2.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

3.  After completing the above actions, 
if any stressors are corroborated, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The RO must provide the examiner the 
summary of any stressors described above, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner must determine 
whether the diagnostic criteria to 
support the diagnosis of post-traumatic 
stress disorder have been satisfied.  If 
the diagnostic criteria for post-
traumatic stress disorder are not 
satisfied, the examiner should so 
indicate.  If a diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The report of examination 
should include a complete rationale for 
all opinions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1996), the claims file, must be 
made available to the examiner for 
review.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  Thereafter, the 
RO should adjudicate the issue of service 
connection for post-traumatic stress 
disorder in light of relevant decisions, 
including Cohen v. Brown, 10 Vet. App. 
128 (1997).  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

The veteran and his representative are free to submit 
additional evidence and argument in support of the appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




